      Case 1:19-cv-06533-PGG-KNF Document 97
                                          95 Filed 09/13/21
                                                   09/11/21 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, NY 10007




                                                      September 10, 2021

By ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                  September 13, 2021

               Re:     Malloy v. U.S. Department of State, et al., No. 19 Civ. 6533 (PGG)(KNF)
                       Malloy v. Pompeo, No. 18 Civ. 4756 (PGG)(KNF)

Dear Judge Gardephe:

       This Office represents Defendants in the above-referenced matters. I write to respectfully
request that the Court enter an order permitting the sealed filing of the Government’s September
10, 2021, reply letter in further support of its request for a conference in connection with the
Government’s anticipated motion for review of Magistrate Judge Fox’s denial of the
Government’s motion for a protective order against the taking of Harry Ting’s deposition.
Consistent with Section II.B. of this Court’s Individual Rules, these documents will be filed
under seal on ECF and electronically related to this letter motion.

       As previously noted, on May 12, 2021, Magistrate Judge Fox granted the Government’s
request that any information or documentation reflecting Mr. Ting’s health conditions be
designated “Attorney’s Eyes Only” and not shared or discussed with Plaintiff Jane Malloy or any
individuals other than Plaintiff’s current counsel from the firm Selendy & Gay PLLC. The
Government’s letter motion contains information regarding Mr. Ting’s health.

        Accordingly, the Government respectfully requests that the Court enter order permitting
the sealed filing of the September 10 letter. Per Judge Fox’s order, the Government further
requests that the Viewing Level of the filing be restricted to only the designated parties referred
to above, i.e. counsel for Defendants, and Plaintiff’s current counsel from the firm Selendy &
Gay PLLC.

       Thank you for your consideration of this matter.
      Case 1:19-cv-06533-PGG-KNF Document 97
                                          95 Filed 09/13/21
                                                   09/11/21 Page 2 of 2

Page 2 of 2


                                        Respectfully,

                                        AUDREY STRAUSS
                                        United States Attorney for the
                                        Southern District of New York

                                   By: __________________________
                                       Jennifer C. Simon
                                       Assistant United States Attorney
                                       86 Chambers Street, Third Floor
                                       New York, New York 10007
                                       Tel.: (212) 637-2746
